     Case 1:21-cv-00415-AWI-EPG Document 6 Filed 04/19/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF CALIFORNIA
 9
                                   FRESNO DIVISION
10

11
   ESTATE OF KIM JACKSON, MATTHEW          Case No. 1:21-cv-00415-AWI-EPG
12 BORING, ALYSSA CABRERA, GLENN
   JACKSON, and ANNA JACKSON,              STIPULATION TO EXTEND DATE FOR
13                                         DEFENDANTS CITY OF MODESTO,
              Plaintiffs,                  MODESTO POLICE DEPARTEMNT,
14                                         GALEN CARROLL, ALEX BETTIS and
         v.
15                                         MICHAEL CALLAHAN TO RESPOND
   CITY OF MODESTO, MODESTO POLICE         TO COMPLAINT; ORDER
16 DEPARTMENT, GALEN CARROLL,
   ALEX BETTIS, JOSEPH LAMANTIA,           (ECF No. 5)
17 and MICHAEL CALLAHAN,

18             Defendants.

19

20

21

22

23

24

25

26

27

28
      Case 1:21-cv-00415-AWI-EPG Document 6 Filed 04/19/21 Page 2 of 4


 1                                            STIPULATION

 2          The Estate of Kim Jackson, Matthew Boring, Alyssa Cabrera, Glenn Jackson, and Anna

 3 Jackson (“Plaintiffs”), and Defendants the City of Modesto, Modesto Police Department, Galen

 4 Carroll, Alex Bettis and Michael Callahan (collectively, the “Parties”), by and through their

 5 counsel of record, hereby stipulate and agree as follows:

 6          1.     The Parties are the only parties that have appeared in this action to date.

 7          2.     Plaintiffs filed their Complaint on March 15, 2021 and the City of Modesto was

 8 served with a copy of the Summons and Complaint on March 30, 2021.

 9          3.     Currently, the City of Modesto’s deadline to file a response to the Complaint is

10 April 20, 2021.

11          4.     Counsel for the City of Modesto has agreed to accept service of process for

12 defendants Galen Carroll, Alex Bettis and Michael Callahan.

13          5.     On April 14 2021, the Rivera Hewitt Paul LLP was retained to represent and

14 defend the City of Modesto in this matter. In order to give the City of Modesto’s retained outside

15 litigation counsel for this case an opportunity to prepare a response to the Complaint, the Parties

16 have agreed to extend the deadline for the City of Modesto, Modesto Police Department, Galen

17 Carroll, Alex Bettis and Michael Callahan to file a response to the Complaint by sixty (60) days.

18          IT IS HEREBY STIPULATED and agreed by and among the Parties hereto, through their

19 undersigned attorneys of record, as follows:

20          1.     The Parties agree that the date for City of Modesto, Modesto Police Department,

21 Galen Carroll, Alex Bettis and Michael Callahan to file their response to Plaintiffs Complaint shall

22 be continued 60 days to June 21, 2021.

23          IT IS SO STIPULATED.

24

25

26

27

28

                                                      2
     Case 1:21-cv-00415-AWI-EPG Document 6 Filed 04/19/21 Page 3 of 4


 1 DATED: April 15, 2021            Respectfully submitted,

 2                                  LAW OFFICE OF MARK E. MERIN
 3

 4                                  By: /s/ Mark E. Merin (as authorized on 4/15/2021)
                                        MARK E. MERIN
 5                                      Attorneys for Plaintiffs
                                        ESTATE OF KIM JACKSON, MATTHEW
 6                                      BORING, ALYSSA CABRERA, GLENN
                                        JACKSON, and ANNA JACKSON
 7

 8 DATED: April 16, 2021            RIVERA HEWITT PAUL LLP

 9

10                                  By: /s/ Jonathan B. Paul
11                                      JONATHAN B. PAUL
                                        Attorneys for Defendants
12                                      CITY OF MODESTO, MODESTO POLICE
                                        DEPARTMENT, GALEN CARROLL, ALEX
13                                      BETTIS and MICHAEL CALLAHAN.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
      Case 1:21-cv-00415-AWI-EPG Document 6 Filed 04/19/21 Page 4 of 4


 1                                                 ORDER

 2          On April 16, 2021, the parties filed a stipulation to extend the time to file a response to the

 3 complaint. (ECF No. 5). The Court finds good cause to approve the stipulation.

 4                 Accordingly, IT IS HEREBY ORDERED that the deadline for Defendants City of

 5 Modesto, Modesto Police Department, Galen Carroll, Alex Bettis and Michael Callahan to file

 6 their response to Plaintiffs’ Complaint is June 21, 2021. The Court further continues the Initial

 7 Scheduling Conference currently set for June 15, 2021, to August 2, 2021, at 10:00 am. For

 8 telephonic participation, each party is directed to use the following dial-in number and passcode:

 9 Dial-in Number 1-888-251-2909; Passcode 1024453. If all parties wish to appear by Zoom

10 videoconference, they shall email courtroom deputy Michelle Rooney

11 (mrooney@caed.uscourts.gov) no later than two court days before the hearing to arrange for

12 video participation. The parties are also reminded to file a joint scheduling report one full week

13 prior to the conference and email a copy of same, in Word format, to

14 epgorders@caed.uscourts.gov, for the Judge's review.

15

16 IT IS SO ORDERED.

17
        Dated:    April 19, 2021                               /s/
18                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                                       4
